Title: To Benjamin Franklin from Pierre-François Nicolas, 18 January 1779
From: Nicolas, Pierre-François
To: Franklin, Benjamin


Monsieur
paris ce 18 janvier 1779.
Je prends la liberté de vous addresser un exemplaire de ma dissertation chymique sur les eaux minerales de la Lorraine; la theorie que je donne de la formation du Gas dans ces eaux et de cet être singulier que les chymistes pneumatiques nomment air fixe, air Méphytique &a &a. a tant d’analogie avec vos propres idées que je la regarde en quelque sorte comme votre ouvrage. Oui, Monsieur, c’est la lecture de votre sublime traité de L’electricité qui m’a fait ouvrir les yeux sur les disputes elevées entre les chymistes sur la nature des differends Gas. J’ai vu avec peinne que l’amour du vrai ne les a pas toujours Guidé, et qu’ils ont mis trop d’opiniatreté dans leurs opinions. Vous verez, Monsieur, si vous daignéz jetter un coup d’oeil sur ce petit ouvrage que je ne les ai point imité, j’ai toujours marché à la lueure du flambeau de l’expérience et que quand il a cessé de m’eclairer je n’ai point enfanté de sistemes, n’y rougis de convenir de mon ignorance.
J’ai lu il y a quelque tems dans les papiers publiques d’angleterre qu’on accorderoit une gratification honnête a celui qui découvriroit un procédé sure pour appliquer une couleur noire solide sur les cotons; je me suis occupé de cet objet et je crois avoir réussis comme vous pourez vous en convaincre par l’echantillon cy joint. Si cette Découverte pouvoit etre de quelque’utilité à votre patrie j’en traiterois avec vous à telles conditions vous jugeriez a propos; le procédé que j’indique est simple d’une execution facile et peu dispendieux. Quant au noir on peut le porter au plus grand degré de perfection.
Personne ne scait mieux que moy, Monsieur, combien vos moments sont precieux, c’est la crainte de vous en faire perdre quelques uns qui m’a empeché d’aller vous rendre mes devoirs et de vous assurer de vive voix de la vénération et du profond respect que [qu’a] pour vous. Monsieur Votre très humble et très obeissant serviteur
NICOLAS


Demonstrateur royal de Chymie en l’université de nancy, de l’academie royale des Sciences, arts et belles lettres de Dijon, hotel de la croix de fer rue St. Denis vis a vis St. Leu.

 
Notation: Nicolas ce 18 janvier 1779. Paris.
